CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Prospectuses and Statement of Additional Information constituting parts of this Post-Effective Amendment No. 65 to the Registration Statement on Form N-1A (the Registration Statement) of our report dated November 10, 2016, relating to the financial statements and financial highlights appearing in the September 30, 2016 Annual Report to Shareholders of Vanguard Equity Income Fund, and of our report dated November 15, 2016, relating to the financial statements and financial highlights appearing in the September 30, 2016 Annual Report to Shareholders of Vanguard PRIMECAP Core Fund (comprising Vanguard Fenway Funds), which reports are also incorporated by reference into the Registration Statement. We also consent to the references to us under the heading Financial Highlights in the Prospectuses and under the headings Financial Statements and Service ProvidersIndependent Registered Public Accounting Firm in the Statement of Additional Information. /s/PricewaterhouseCoopers LLP Philadelphia, PA January 24, 2017
